Order entered July 25, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00756-CV

                                 IN RE ALEX NEAL, Relator

                   Original Proceeding from the 296th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 199-83919-2018

                                            ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III

        Based on the Court’s opinion of this date, we DISMISS this original proceeding for want

of jurisdiction.


                                                      /s/   ROBBIE PARTIDA-KIPNESS
                                                            JUSTICE